    Case 2:       -cv-00876-MWF-AGR Document 29 Filed 10/08/18 Page 6 of 17 Page ID #:180



          1
          ~ '~,
          ^ ~


          4


          l)


          7
          8                              UNITED STATES DISTRICT COURT
          9                            CENTRAL DISTRICT OF CALIFORNIA
         10
         11 HEALTHCARE ALLY           CASE NO.2:18-cv-00876-MWF-AGR
            MANAGEMENT OF CALIFORNIA, Judge: Michael W. Fitzgerald
  w      12 LLC,
a~~~
. °~     13                           Plaintiff,         QUALIFIED PROTECTIVE ORDER
  w
a L~     14             vs.
~~ ~
 gw~ C
         15       AETNA LIFE INSURANCE
~ wQ              COMPANY and DOES 1-10,
° ~' ~   16       Inclusive,
~ 3''
  M      17
         18
         19
         20             Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Health
         21       Insurance Portability and Accountability Act of 1996, and for good cause, the
         22       Court issues this Qualified Protective Order. Unless modified pursuant to the
         23       terms contained in this Order, this Order shall remain in effect through the
         24       conclusion of this litigation.
         25             IT IS ORDERED THAT:
         26             1.     Scope of Protection
         27             This Protective Order shall govern any record of information produced in
         ~g       this action and designated pursuant to this Protective Order, including all
                                                     -1-
                                      QUALIFIED PROTECTIVE ORDER
       Case 2:~~-cv-00876-MWF-AGR Document 29 Filed 10/08/18 Page 7 of 17 Page ID #:181



    n          1   designated deposition testimony,
  ~°~-.
                   ,other   r~rnraP~      all designated deposition e~ibits, interrogatory answers,
               J   admissions, documents and other discovery materials, whether produced
                   informally or in response to interrogatories, requests for admissions, requests for
               5   production of documents or other formal methods of discovery.
               6            This Protective Order shall also govern any designated record of information
               7 produced in this action pursuant to required disclosures under any federal
               8   procedural rule or local rule of the Court and any supplementary disclosures
               9   thereto.
           10               This Protective Order shall apply to the parties and to any nonparty from
           11      whom discovery may be sought who desires the protection of this Protective Order.
   L
   O
    0      1                2.    Definitions
   w
a, 'n
~,  ~o~
a ~~       13               The term Confidential Information shall mean confidential or proprietary
 ~ ~d
x.  ~ ~'   14 technical, scientific, financial, business, health, or medical information designated
~ ~~
 ow        15      as "CONFIDENTIAL" by the producing party.
~o w~
   w~      16               The term Confidential Health Information shall constitute a subset of
~ 3`'
  M
  M        17 Confidential Information, and shall be designated as "CONFIDENTIAL" and
           18 subject to all other terms and conditions governing the treatment of Confidential
           19 Information. Confidential Health Information shall mean information supplied in
           20 any form, or any portion thereof, that identifies an individual or subscriber in any
           21      manner and relates to the past, present, or future care, services, or supplies relating
           22 to the physical or mental health or condition of such individual or subscriber, the
           23      provision of health care to such individual or subscriber, or the past, present, or
           24 future payment for the provision of health care to such individual or subscriber.
           25      Confidential Health .Information shall include, but is not limited to, claim data,
           26 claim forms, grievances, appeals, or other documents or records that contain any
           27 patient health information required to be kept confidential under any state or
           28 federal law, including 45 C.F.R. Parts 160 and 164 promulgated pursuant to the
                                                     -2-
      Case 2:~ -cv-00876-MWF-AGR          Document 29 Filed 10/08/18 Page 8 of 17 Page ID #:182



            1   Health Insurance Portability and Accountability Act of 1996 (see 45 C.F.R.
                §§ 164.501 & 160.103), and the following subscriber, patient, or member
           3    identifiers:
           4          a.       names;
           J          b.       all geographic subdivisions smaller than a State, including street
           C                   address, city, county, precinct, and zip code;
           7          c.       all elements of dates (except year) for dates directly related to an
           8                   individual, including birth date, admission date, discharge date, age,
           9                   and date of death;
          10          d.       telephone numbers;
          11          e.       fax numbers;
  L
  O       ~7
                      f.       electronic mail addresses;
~ ~0 13               g.       social security numbers;
a L~      14          h.       medical record numbers;
~. ~~ d
~_ ~~
   ~~     15          i.       health plan beneficiary numbers;
f wd
°" ~      16          j.       account numbers;
~ 3'  -
  "
  M'      17          k.       certificate/license numbers;
          18          1.       vehicle identifiers and serial numbers, including license plate
          19                   numbers;
          20          m.       device identifiers and serial numbers;
          21          n.       web universal resource locators("URLs");
          22          o.       Internet protocol ("IP") address numbers;
          23          p.       biometric identifiers, including finger and voice prints;
          24          q.       full face photographic images and any comparable images; and/or
          25          r.       any other unique identifying number, characteristic, or code.
          26          The term Technical Advisor shall refer to any person who is not a party to
          27 this action or not presently employed by the receiving party or a company affiliated
          28    through common ownership, who has been designated by the receiving party to
                                                  -3-
      Case 2::      -00876-MWF-AGR Document 29 Filed 10/08/18 Page 9 of 17 Page ID #:183



           1     receive another party's Confidential Information, including Confidential Health
                 Information. Each party's Technical Advisors shall be limited to such person as, in
           3     the judgment of that party's counsel, are reasonably necessary for development and
           4     presentation of that party's case.     These persons include outside experts or
           5     consultants retained to provide technical or other expert services such as expert
           6 I ~ testimony or otherwise assist in trial preparation.
           7           3.     Designation of Information
           K           Documents and things produced or furnished during the course of this action
           9     shall be designated as containing Confidential Information, including Confidential
          1 0 Health Information, by placing on each page, each document (whether in paper or
          11     electronic form), or each thing a legend substantially as follows:
  L
  a
  O
          12                                      CONFIDENTIAL
  w
a ~o      13           A party may designate information disclosed at a deposition as Confidential
a ~~
~ L V 14 Information by requesting the reporter to so designate the transcript at the time of
~~
ow    15 the deposition.
~ wQ
o ~~ 16         A producing party shall designate its discovery responses, responses to
~ 3''
  M
      1 7 requests for admission, briefs, memoranda and all other papers sent to the court or
          18     to opposing counsel as containing Confidential Information when such papers are
          19 served or sent.
         20
         21
         22
         23
         24
         25            The parties will use reasonable care to avoid designating any documents or
         26      information as Confidential Information that is not entitled to such designation or
         27 which is generally available to the public. The parties shall designate only that part
         ~5
                                                         -4-
                                           ALIFIED       )TECTIVE       .,~
   Case 2:1~-cv-00876-MWF-AGR Document 29 Filed 10/08/18 Page 10 of 17 Page ID #:184



            1    of a document or deposition that is Confidential Information, rather than the entire
                 document or deposition.
           J           4.     Disclosure and Use of Confidential Information
           4           Information that has been designated Confidential shall be disclosed by the
                 receiving party only to Qualified Recipients. All Qualified Recipients shall hold
           6     such information received from the disclosing party in confidence, shall use the
           7 information only for purposes of this action and for no other action, and shall not
           8     use it for any business or other commercial purpose, and shall not use it for filing
           9 or prosecuting any patent application (of any type) or patent reissue or
          10 reexamination request, and shall not disclose it to any person, except as hereinafter
          11     provided. All information that has been designated Confidential shall be carefully
   L


  w
                 maintained so as to preclude access by persons who are not qualified to receive
°a" ~~
    ~~    13     such information under the terms of this Order.
a cv      14           In the event that any receiving party's briefs, memoranda, discovery
,~ ~ d
  ow~     15     requests, requests for admission or other papers of any kind which are served ~
f wd
 ° `" ~   l6          shall include another party's Confidential Information, the papers shall be
~ 3a
                                                                           FI~~:  c~A
  M       1 /    a propriately designated and shall e treated accordingly.
                 -~dr c~~rnun aKo~.rpCu' 's ~n~'d2ntial~'v1{~rn~-,'~ 'S ~overw¢.d b-c,
          18           All documents, inc'ludin attorney notes and abstracts, which contain another
          19     party's Confidential Information, shall be handled as if they were designated
          20 ~ ~ pursuant to paragraph 3.
          21 I         Documents, papers and transcripts filed with the court that contain any other
          22     party's Confidential Information shall be filed~under sea .
          23           5.     Qualified Recipients             I`
          24           For purposes ofthis Order, the term Qualified Recipient means
          25           a.     Outside counsel of record for any party in this action, as well as
          26                 employees of such counsel (excluding experts and investigators)
          27                 assigned to and necessary to assist such counsel in the preparation and
          28                 trial of this action;
                                                   -5-
                                       QUALIFIED PROTECTIVE ORDER
    Case 2:1 -cv-00876-MWF-AGR Document 29 Filed 10/08/18 Page 11 of 17 Page ID #:185



              1         b.     Representatives, officers, or employees of a party as necessary to
              2                assist outside counsel in the preparation and trial ofthis action;
              3         c.     Witnesses who testify by deposition e~—,~--t             who, if not a
              4                representative, officer, or employee of a party, shall be advised about
                               the terms of this Order and that such Order is applicable to them in
              6                connection with their testimony and do not retain copies of
              7                Confidential Information;
              8         d.     Persons who were authors or recipients of the Confidential
              9                Information    or previously     had legal access to        Confidential
          10                   Information;
          11            e.     Technical Advisors, expert witnesses, or consultants engaged by a
   L


  w       12                   party to assist with the preparation and trial of this action provided
a ll o
a ~~      13                   such expert or consultant agrees in writing, in the form attached at

r L ~ 14
"°a
z                              Appendix A, to be bound by the terms of this Order;
~~
[
~~w oan 1$              f.     Any designated arbitrator or mediator who is assigned to hear this
 L ~ Q
 O +' m
A da      J                    matter, or who has been selected by the parties, and his or her staff,
  3
 "'
  M       17                  provided that such individuals agree in writing, in the form attached at
          18                   Appendix A,to be bound by the terms of this Order;
          19            g.     Stenographers and videographers engaged to transcribe or record
          20                   depositions conducted in this action provided that such individuals
          21                  agree in writing, in the form attached at Appendix A, to be bound by
          22                  the terms of this Order; and
          23            h.    The Court and its support personnel.
          24            6.    Nonparties                                                                  i
          25            Any nonparty who produces documents or other information in response to
          26      discovery requests or subpoenas in this litigation shall be entitled to the benefits
          27 and protections of this Order and shall be entitled to seek additional protections.
          28            The parties agree that they will treat Confidential Information produced by
                                                          -6-
       Case 2:1E     -00876-MWF-AGR       Document 29 Filed 10/08/18 Page 12 of 17 Page ID #:186



             1     nonparties according to the terms of this Order.
             2           Nonparties may challenge the confidentiality of Confidential Information by
             J     filing a motion to intervene and a motion to de-designate.
                         7.       Inadvertent Failure to Designate
             5           In the event that a producing party inadvertently fails to designate any of its
            6      information pursuant to paragraph 3, it may later designate by notifying the
             7 receiving parties in writing. The receiving parties shall take reasonable steps to see
             8     that the information is thereafter treated in accordance with the designation.
            9            It shall be understood however, that no person or party shall incur any
            l0     liability hereunder with respect to disclosure that occurred prior to receipt of
            11     written notice of a belated designation.
   0.
    ~
   s
   w       12            8.       Inadvertent Disclosure
 a ~o      13            In the event of an inadvertent disclosure of another party's Confidential
 a ~~
 ~ ~Q
 a w~~     14 Information to anon-Qualified Recipient, the party making the inadvertent
 ~~
 ow ~      15      disclosure shall promptly upon learning of the disclosure: (i) notify the person to
 f
 o~wd
           16      whom the disclosure was made that it contains Confidential Information subject to
 ~ 3 '~
   M
   M       17 this Order; (ii) make all reasonable efforts to preclude dissemination or use of the
           18      Confidential Information by the person to whom disclosure was inadvertently
           19      made including, but not limited to, obtaining all copies of such materials from the
           20 non-Qualified Recipient; and (iii) notify the producing party of the identity of the
           21      person to whom the disclosure was made, the circumstances surrounding the
           22 disclosure, and the steps taken to ensure against the dissemination or use of the
           23      information.                                                               ~,~-i~-
                                                                                   ~~~'             order
           24            9.       Challenge to Designation                   ~~~~.a~~

~ r~       25            At any time after the delivery of Confidential Information! counsel for the
                                                                                      n
           26      party receiving the Confidential Information may challenge the designation of all
           27 or any portion thereof by providing written notice thereof to counsel for the party
           28      disclosing or producing the Confidential Information. If the parties are unable to
                                                          -7-
    Case 2:1f     -00876-MWF-AGR       Document 29 Filed 10/08/18 Page 13 of 17 Page ID #:187



            1   agree as to whether the confidential designation of discovery material is
                appropriate, the party receiving the Confidential Information shall certify to thf
           3    Court that the parties cannot reach an agreement as to the confidential nature of al
           4    or a portion of the Confidential Information. Thereafter, the party disclosing o~
           5    producing the Confidential Information shall have ten days from the date o:
           6 certification to file a motion for protective order with regard to any Confidentia
           7 Information in dispute. The party producing the Confidential Information shal
           8 'I have the burden of establishing that the disputed Confidential Information i;
           9 entitled to confidential treatment.        If the party producing the Confidentia
          10 Information does not timely file a motion for protective order, the Confidentia
          11    Information in dispute shall no longer be subject to confidential treatment a;
   ~,
  w       12 provided in this Order. All Confidential Information is entitled to confidentia
a ll o
a ~~      13    treatment pursuant to the terms of this Order until and unless the parties formally

a L~ 14         agree in writing to the contrary, a party fails to timely move for a protective order.
,~
 o~~
   C
     15         or a contrary determination is made by the Court as to whether all or a portion of
L Gz" d
° ~' ~ 16       designated Confidential Information is entitled to confidential treatment.
~ 3'' ~7
  M       ~/          10.    Conclusion of Action
          18          At the conclusion of this action, including through all appeals, each party or
          19 other person subject to the terms hereof shall be under an obligation to destroy or
          20 return to the producing party all materials and documents containing Confidential
          21    Information and to certify to the producing party such destruction or return. Such
          22 return or destruction shall not relieve said parties or persons from any of the
          23    continuing obligations imposed upon them by this Order.
          24          The provisions of this paragraph shall not be binding on the United States,
          25    any insurance company, or any other party to the extent that such provisions
          26 conflict with applicable Federal or State law. The Department of Justice, any
          27 insurance company, or any other party shall notify the producing party in writing
          28
   Case 2:1 -cv-00876-MWF-AGR         Document 29 Filed 10/08/18 Page 14 of 17 Page ID #:188



           1   of any such conflict it identifies in connection with a particular matter so that such
           2   matter can be resolved either by the parties or by the Court.
           3
           4
 1r
           5
           6         12.    Modification of Protective Order
           7         This Order is without prejudice to the right of any person or entity to seek a
           8   modification of this Order at any time either through stipulation or Order of the
           9 Court.
          10         13.    Confidentiality of Party's Own Documents
          11         Nothing herein shall affect the right of the designating party to disclose to its
   0
   0
   w      12 officers, directors, employees, attorneys, consultants or experts, or to any other
a 'fl i
a =~      13 person, its own information. Such disclosure shall not waive the protections of this
a ~~
  .:
a ~~      14 ~ Protective Order and shall not entitle other parties or their attorneys to disclose
~~ d
 ow       15   such information in violation of it, unless by such disclosure of the designating
~o ~Q
   ~      16 party the information becomes public knowledge. Similarly, the Protective Order
~ 3`'
  M
  M       17 shall not preclude a party from showing its own information, including its own
          18   information that is filed under seal by a party, to its officers, directors, employees,
          19 attorneys, consultants or experts, or to any other person.
          20         14.    Compulsory Disclosure to Third Parties
          21         If any receiving party is subpoenaed in another action or proceeding or
          22 served with a document or testimony demand or a court order, and such subpoena
          23   or demand or court order seeks Confidential Information, including Confidential
          24 Health Information of a producing party, the receiving party shall give prompt
          25   written notice to counsel for the producing party and allow the producing party an
          26   opportunity to oppose such subpoena or demand or court order prior to the
          27 deadline for complying with the subpoena or demand or court order.                   No I
          ~~   compulsory disclosure to third parties of information or material exchanged under
                                                       -9-                                       I
    Case 2:1 -cv-00876-MWF-AGR Document 29 Filed 10/08/18 Page 15 of 17 Page ID #:189



            1    this Order shall be deemed a waiver of any claim of confidentiality, except as
            2    expressly found by a court or judicial authority of competent jurisdiction.
            3 ///
            4          15.    Binding Effect
            5          This Order shall be binding upon the parties and their attorneys, successors,
            6    executors, personal representatives, administrators, heirs, legal representatives,
            7    assigns, subsidiaries, divisions, employees, agents, independent contractors, or
            8    other persons or organizations over which they have control.

            9          IT IS SO ORDERED.
           10
                 DATED: IO~ ~Z Zdlg                                 `~-~,        J
           11
   o                                                           United States~Judge
           12
a 'n ~
~ °~
~ ~~       13
"~~
~ i V      14
~ ~ ~
o ~ ~ 15
L Gi" Q

O ~
V d    ~   1v

  3         ^7

  M        ~/



           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                    -10-
                                        QUALIFIED PROTECTIVE ORDER
   Case 2:1~-cv-00876-MWF-AGR         Document 29 Filed 10/08/18 Page 16 of 17 Page ID #:190



          l                           UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

               HEALTHCARE ALLY         ) CASE NO. 2:18-cv-00876-MWF-AGR
          4    MANAGEMENT OF CALIFORNIA,~ Judge: Michael W. Fitzgerald
               LLC,
          J
                                  Plaintiff,            APPENDIX A —PROTECTIVE
          h                                             ORDER UNDERTAHING
                     vs.
          7
               AETNA LIFE INSURANCE
          8    COMPANY and DOES 1-10,
               Inclusive,
          9
         10
         11
  L




-~ ° ~ 13
a ~~                 1.                                           ,declare that:
a. ~~ 14
~. ~                 1.     My address is                                                      My
 ow~ C
       15
L ~' Q
               current employer is                                                    . My current
° ~" y 16
~ 3`'          occupation is
  M      ~ 7

                     2.    I have received a copy ofthe Qualified Protective Order in this action.
         lg
               I have carefully read and understand the provisions of the Qualified Protective
         19
               Order.
         20
                     3.    I will comply with all of the provisions of the Qualified Protective
         21
               Order and agree to be bound by the Qualified Protective Order. I will hold in
         22
               confidence, will not disclose to anyone not qualified under the Qualified Protective
         23
               Order, and will use only for purposes of this action any Confidential Information
         24
               or information designated as "Confidential" that is disclosed to me.
         25
                     4.    Promptly upon termination of the relevant action, I will either return
         26
               in full to the outside counsel for the party by whom I am employed or completely
         27
         28
                                                  -11-
                                      QUALIFIED PROTECTIVE ORDER
  Case 2:1 -cv-00876-MWF-AGR Document 29 Filed 10/08/18 Page 17 of 17 Page ID #:191



            1   destroy all documents and things designated as "Confidential" that came into my
            2   possession, and all documents and things that I have prepared relating thereto.
            J         5.    I understand that the obligations of this undertaking and the provisions
            4   ofthe Qualified Protective Order continue past the termination ofthe action.
                      6.    I hereby submit to the jurisdiction of this Court for the purpose of
            6   enforcement of the Qualified Protective Order in this action.
            7         I declare under penalty of perjury that the foregoing is true and correct.
            8
            y                                   Signature
        10                                      Date
        I1

 w
        12
a °~ 13
a ~~
  w
a L~ 14
~~
o w ~ 15
°
~ w d
V a o   ~~
 3 ~'   7

 M      17


        18
        19
        ~~

        21
        22
        23
        24
        25
        ~~
        ~~
        ~g
                                                  -12-
                                      QUALIFIED PROTECTIVE ORDER
